
	

113 S1132 IS: Lumbee Recognition Act
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1132
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Burr (for himself
			 and Mrs. Hagan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To provide for the recognition of the
		  Lumbee Tribe of North Carolina, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lumbee Recognition
			 Act.
		2.PreambleThe preamble to the Act of June 7, 1956 (70
			 Stat. 254), is amended as follows:
			(1)By striking
			 and at the end of each clause.
			(2)By striking
			 : Now, therefore, at the end of the last clause and inserting a
			 semicolon.
			(3)By adding at the
			 end the following new clauses:
			3.Federal
			 recognitionThe Act of June 7,
			 1956 (70 Stat. 254), is amended as follows:
			(1)By striking the
			 last sentence of the first section.
			(2)By striking
			 section 2 and inserting the following new sections:
				
					2.(a)Federal recognition is hereby extended to
				the Lumbee Tribe of North Carolina, as designated as petitioner number 65 by
				the Office of Federal Acknowledgment. All laws and regulations of the United
				States of general application to Indians and Indian tribes shall apply to the
				Lumbee Tribe of North Carolina and its members.
						(b)Notwithstanding
				the first section, any group of Indians in Robeson and adjoining counties,
				North Carolina, whose members are not enrolled in the Lumbee Tribe of North
				Carolina as determined under section 3(c), may petition under part 83 of title
				25 of the Code of Federal Regulations for acknowledgment of tribal
				existence.
						3.(a)The Lumbee Tribe of
				North Carolina and its members shall be eligible for all services and benefits
				provided to Indians because of their status as members of a federally
				recognized tribe. For the purposes of the delivery of such services, those
				members of the Tribe residing in Robeson, Cumberland, Hoke, and Scotland
				counties in North Carolina shall be deemed to be residing on or near an Indian
				reservation.
						(b)Upon verification by the Secretary of the
				Interior of a tribal roll under subsection (c), the Secretary of the Interior
				and the Secretary of Health and Human Services shall develop, in consultation
				with the Lumbee Tribe of North Carolina, a determination of needs to provide
				the services to which members of the Tribe are eligible. The Secretary of the
				Interior and the Secretary of Health and Human Services shall each submit a
				written statement of such needs to Congress after the tribal roll is
				verified.
						(c)For purposes of
				the delivery of Federal services, the tribal roll in effect on the date of the
				enactment of this section shall, subject to verification by the Secretary of
				the Interior, define the service population of the Tribe. The Secretary’s
				verification shall be limited to confirming compliance with the membership
				criteria set out in the Tribe’s constitution adopted on November 16, 2001,
				which verification shall be completed within 2 years after the date of the
				enactment of this section.
						4.(a)The Secretary may take
				land into trust for the Lumbee Tribe pursuant to this Act. An application to
				take land located within Robeson County, North Carolina, into trust under this
				section shall be treated by the Secretary as an on reservation
				trust acquisition under part 151 of title 25, Code of Federal Regulations (or a
				successor regulation).
						(b)The tribe may not
				conduct gaming activities as a matter of claimed inherent authority or under
				the authority of any Federal law, including the Indian Gaming Regulatory Act
				(25 U.S.C. 2701 et seq.) or under any regulations thereunder promulgated by the
				Secretary or the National Indian Gaming Commission.
						5.(a)The State of North
				Carolina shall exercise jurisdiction over—
							(1)all criminal
				offenses that are committed on; and
							(2)all civil actions
				that arise on, lands located within the State of North Carolina that are owned
				by, or held in trust by the United States for, the Lumbee Tribe of North
				Carolina, or any dependent Indian community of the Lumbee Tribe of North
				Carolina.
							(b)The Secretary of
				the Interior is authorized to accept on behalf of the United States, after
				consulting with the Attorney General of the United States, any transfer by the
				State of North Carolina to the United States of any portion of the jurisdiction
				of the State of North Carolina described in subsection (a) pursuant to an
				agreement between the Lumbee Tribe and the State of North Carolina. Such
				transfer of jurisdiction may not take effect until 2 years after the effective
				date of the agreement.
						(c)The provisions of
				this section shall not affect the application of section 109 of the Indian
				Child Welfare Act of 1978 (25 U.S.C. 1919).
						6.There are authorized to be appropriated
				such sums as are necessary to carry out this
				Act.
					.
			
